Case 8:19-cv-03176-WFJ-AEP Document 1 Filed 12/27/19 Page 1 of 11 PageID 1




                         UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

 DANIEL BORDEAUX,

        Plaintiff,

 vs.                                                CASE NO.:

 PASCO COUNTY TAX
 COLLECTOR’S OFFICE, and MIKE
 FASANO, in his official capacity as Tax
 Collector of Pasco County,

        Defendants.
                                               /

                                      COMPLAINT
                                 DEMAND FOR JURY TRIAL

        COMES NOW, Plaintiff, DANIEL BORDEAUX, by and through his attorney, brings this

 lawsuit seeking injunctive and declaratory relief, and monetary damages against Defendants,

 PASCO COUNTY TAX COLLECTOR’S OFFICE and MIKE FASANO, in his official capacity

 as Tax Collector of Pasco County for violations of Title II of the Americans with Disabilities Act

 (“ADA”), and Section 504 of the Rehabilitation Act of 1973 (“Section 504”). Defendant refused

 to provide services to Plaintiff due to the presence of his service dog, who was wearing a service

 dog vest. Plaintiff was intentionally denied full and equal access of Defendants’ services,

 facilities, and privileges. Defendants failed to make reasonable modifications in policies,

 practices or procedures, and failed to take such steps as are necessary to ensure Plaintiff was not

 excluded, denied services, or otherwise treated differently because of his disability and the

 presence of his service dog.

                                JURISDICTION AND VENUE
Case 8:19-cv-03176-WFJ-AEP Document 1 Filed 12/27/19 Page 2 of 11 PageID 2




         1.        This Court has jurisdiction over the actions pursuant to 28 U.S.C. §§ 1331, 1343,

 for the Plaintiff’s claims arising under the ADA and Section 504.

         2.        Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b)(1) -

 (b)(2) because, (1) the Defendants are located in this district, and or (2) a substantial part of the

 events or omissions giving rise to Plaintiff’s claims occurred and are occurring within this

 district.

                                              PARTIES

                                             PLAINTIFF

         3.        Plaintiff, Daniel Bordeaux (“Mr. Bordeaux”) was, at all times relevant, a resident

 of Pasco County, Florida. Mr. Bordeaux is an honorably discharged Veteran, who has Post

 Traumatic Stress Disorder (“PTSD”), Bipolar Disorder, and uses his service dog to abate the

 symptoms of his disabilities.

                                          DEFENDANTS

         4.        Defendant, Pasco County Tax Collector’s Office (“PCTC”) is a public entity

 within the meaning of 42 U.S.C. § 12131(1). The Tax Collector’s office provides a number of

 services to citizens in Pasco County to include the provision of fishing licenses.

         5.        Defendant, Mike Fasano, in his official capacity as Tax Collector of Pasco

 County, has statutory authority to implement the relief sought in this Complaint, and is a public

 entity within the meaning of 42 U.S.C. §12131(1).

              6.     Defendants receive federal financial assistance within the meaning of the

 Section 504 of Rehabilitation Act of 1973, 29 U.S.C. § 794(a).




                                                                                                    2
Case 8:19-cv-03176-WFJ-AEP Document 1 Filed 12/27/19 Page 3 of 11 PageID 3




                                 FACTUAL ALLEGATIONS


          7.      Mr. Bordeaux is an honorably discharged, retired Navy Veteran, who has been

 diagnosed with PTSD, and has a Bipolar Disorder.

          8.      Mr. Bordeaux has been prescribed medication for his PTSD, and uses his service

 dog Howie to abate the symptoms of PTSD. Howie has been Mr. Bordeaux’s service dog for

 approximately seven (7) years.

          9.      Howie is trained specifically for Mr. Bordeaux’s PTSD. Howie is trained to place

 boundaries between others and Mr. Bordeaux by leaning against Mr. Bordeaux to alert him when

 someone is approaching them. Howie has also been trained to lay next to Mr. Bordeaux, and

 make physical contact to lessen the symptoms of the PTSD.

          10.     Although not required by law, Howie wears a service vest which clearly states he

 is a service animal, and that he is in service to a veteran, along with an advisement that he should

 not be petted.

          11.     On June 13, 2019, Mr. Bordeaux went to the New Port Richey office of the Pasco

 County Tax Collector’s Office (“PCTC”) with Howie to obtain a fishing license. Mr. Bordeaux

 had plans to go on a fishing trip with some friends, and required a license.

          12.     Upon arrival, Mr. Bordeaux received a ticket, sat down, and waited for his

 number to be called. While waiting, Howie laid by his side without issue. Mr. Bordeaux has

 been to PCTC on multiple occasions, and never had an issue with Howie, or being asked to

 leave.

          13.     While waiting, a male employee, who Mr. Bordeaux has never seen before,

 approached him. Mr. Bordeaux thought maybe the employee wanted to pet or interact with


                                                                                                   3
Case 8:19-cv-03176-WFJ-AEP Document 1 Filed 12/27/19 Page 4 of 11 PageID 4




 Howie. But instead, the employee asked if the dog was a service dog. Mr. Bordeaux stated

 Howie was, in fact, a service dog.

        14.     The employee then began questioning Mr. Bordeaux about his specific disability

 which is in violation of the law. Mr. Bordeaux told the employee Howie was trained to provide a

 service based on his disability. Mr. Bordeaux had no plan to disclose his disability to the

 employee, as it is a violation of the law to inquire about a person’s disability.

        15.     Apparently, Mr. Bordeaux’s response was not good enough for the employee, and

 the employee said something to the effect of do you not know about the American’s Disability

 Act, I’ll be right back, and walked away. Mr. Bordeaux felt very intimidated by the

 confrontation, which exacerbated his symptoms of PTSD.

        16.     Soon after the confrontation, Mr. Bordeaux’s number was called, and he and

 Howie went to the counter to discuss his fishing license application. The employee, who

 confronted Mr. Bordeaux, approached the same counter as Mr. Bordeaux, interrupts the

 discussion and slams down some paperwork, which appeared to be about the ADA. The

 employee then tells Mr. Bordeaux he needs to read the information. Mr. Bordeaux felt further

 intimidated, and Howie moved closer to Mr. Bordeaux to assist as the confrontation exacerbated

 his PTSD.

        17.     Mr. Bordeaux explained to the employee that Howie was a registered service

 animal, and asked him to please calm down. At this point, people in the lobby were watching and

 taking pictures with their cell phones. Mr. Bordeaux was embarrassed, and felt like a spectacle.




                                                                                               4
Case 8:19-cv-03176-WFJ-AEP Document 1 Filed 12/27/19 Page 5 of 11 PageID 5




         18.    The employee continued to argue with Mr. Bordeaux, and became irate. As a

 result of his behavior, Mr. Bordeaux stated he would call the police, in an effort to make sure

 PCTC knew their behavior was in violation of his rights, and to protect himself.

         19.    The employee told Mr. Bordeaux to leave the building, but Mr. Bordeaux said he

 would not leave until the police arrived. Mr. Bordeaux then sat in the lobby with Howie waiting

 for law enforcement to arrive.

         20.    As he waited, an individual believed to be Billy Poulos, a manager at PCTC,

 came to the lobby, and loudly told Mr. Bordeaux to leave the premises. Mr. Bordeaux continued

 to sit and wait for law enforcement to arrive. Mr. Poulos continued harassing Mr. Bordeaux and

 telling him to leave. Other customers in the lobby were calling out to the PCTC to leave Mr.

 Bordeaux alone, to no avail.

         21.    At approximately 3:30 p.m., a New Port Richie Police Officer, Michael DelValle

 (“Officer DelValle”), appeared at the scene. Once Mr. Bordeaux saw the officer he walked

 towards the officer for help. Officer DelValle told him to wait, and told Mr. Pulous and the other

 employees who gathered around, to wait outside.

         22.    Officer DelValle requested Mr. Bordeaux’s military identification card and his

 service dog’s paperwork. Although Mr. Bordeaux knows the ADA does not require his service

 dog to be “registered” or to have “papers” he produced them anyways, in an effort to defuse the

 situation.

         23.    The officer told PCTC that Mr. Bordeaux was not trespassing, and he could

 proceed with conducting business with his service dog, inside the Tax Collector’s Office.




                                                                                                 5
Case 8:19-cv-03176-WFJ-AEP Document 1 Filed 12/27/19 Page 6 of 11 PageID 6




        24.     Billy Poulos told the officer he did not want Mr. Bordeaux on the property, and

 would refuse him service. As a result, Officer DelValle encouraged Mr. Bordeaux to leave the

 premises, file a complaint, and to talk to Tax Collector, Mike Fasano, about the incident.

        25.    Mr. Bordeaux was upset, sad, embarrassed and afraid. Instead of going back

 inside the PCTC, he sat in his car and cried. Mr. Bordeaux was shocked because this type of

 confrontation had never before occurred with Howie.

        26.     In an effort to resolve this matter without court intervention, Mr. Bordeaux

 contacted Mr. Fasano and informed him about the incident that took place with Howie. In

 response, Mr. Fasano provided an apology, but nothing further.

        27.     Although not required by the statute, Plaintiff attempted to rectify this

 matter prior to filing this complaint in Federal Court.

        28.    For some time after the event, Mr. Bordeaux had increased difficulty

  leaving the house and sleeping. The event was so traumatic, he reported it to his Veteran’s

 Administration counsellor, and asked for an immediate appointment. Due to his inability to get

 the fishing license, he missed the fishing trip.

        29.    Mr. Bordeaux has a very long history of using the PCTC office. He was

 formerly involved with the titling of cars for a car dealer. Now he continues to frequent the

 building for county services, and is still in need of fishing license. He will return to the PCTC

 once he knows he will not be thrown out, and threaten by PCTC employees.

        30.     The Plaintiff experienced humiliation, dejection, embarrassment, and frustration

 as the direct result of Defendants’ denial to provide services because of his service dog.




                                                                                                6
Case 8:19-cv-03176-WFJ-AEP Document 1 Filed 12/27/19 Page 7 of 11 PageID 7




        31.     Defendants intentionally violated the rights of Mr. Bordeaux, who is entitled to

 protection under the anti-discrimination statutes.

                                    COUNT ONE
                            VIOLATIONS OF TITLE II OF THE
                          AMERICANS WITH DISABILITIES ACT


        32.     Plaintiff repeats and re-alleges allegations ¶¶ 1-31 in support of his claims.

        33.     In Count One, Plaintiff seeks declaratory relief, permanent injunctive relief, and

 monetary damages pursuant to Title II of the Americans with Disabilities Act of 1990, 42 U.S.C.

 § 12101, et seq., and its implementing regulations.

        34.     Plaintiff has PTSD and Bipolar Disorder, and his disabilities substantially limit

 major life activities as defined by Title II of the ADA. Plaintiff meets the essential eligibility

 requirements for Defendants’ services at all times material hereto, and is entitled to the

 protections of the ADA under 42 U.S.C. § 12132, et seq., and its implementing regulations.

        35.     The Pasco County Tax Collector’s Office is a public entity pursuant to 42 U.S.C.

 § 12131 (1), and is subject to the mandates of Title II of the ADA and its implementing

 regulations.

        36.     Mike Fasano, in his official capacity as Tax Collector of Pasco County is a public

 entity pursuant to 42 U.S.C. § 12131 (1), and is subject to the mandates of Title II of the ADA

 and its implementing regulations.

        37.     No qualified individual with a disability shall, by reason of such disability, be

 excluded from participation in or be denied the benefits of the services, programs, or activities of

 a public entity, or be subjected to discrimination by any such entity. 42 U.S.C. § 12132.




                                                                                                   7
Case 8:19-cv-03176-WFJ-AEP Document 1 Filed 12/27/19 Page 8 of 11 PageID 8




          38.    Under the ADA, State and local governments, businesses, and nonprofit

 organizations that serve the public must allow service dogs to accompany people with

 disabilities in all areas of the facility where the public is normally allowed to go. 28 C.F.R.

 §35.136 (g).

          39.    Defendants have failed to accommodate Plaintiff’s disability, and denied Plaintiff

 full and equal enjoyment of Defendants’ services, or the participation in programs or activities

 provided by a public entity. 42 U.S.C. § 12132 (2).

          40.    Defendants also failed to make reasonable modifications in policies, practices,

 and procedures, and failed to train personnel to know about the rights of citizens who use service

 animals.

          41.    Defendants’ actions were intentional, and violated the rights of the Plaintiff by

 their refusal to reasonably accommodate Plaintiff, even after Defendants were put on full notice

 that Howie was a service dog. Defendants continued to intentionally violate the law even when

 told by a law enforcement officer that they must provide service to the Plaintiff, and still failed to

 do so.

          42.   Mr. Bordeaux is still in need of fishing license, has a history going to PCTC and

 shall return for his fishing license, and other county assistance.

          43.    Plaintiff has been injured and aggrieved by, and will continue to be, by

 Defendants’ discrimination.

          WHEREFORE, Plaintiff requests the relief set forth below.

                                    COUNT TWO
                           VIOLATIONS OF SECTION 504 OF THE
                              REHABILITATION ACT OF 1973



                                                                                                     8
Case 8:19-cv-03176-WFJ-AEP Document 1 Filed 12/27/19 Page 9 of 11 PageID 9




        44.     Plaintiff repeats and re-alleges allegations ¶¶ 1-31 in support of his claims.

        45.     Plaintiff in this matter requests declaratory relief, permanent injunctive relief, and

 seeks monetary damages pursuant to Section 504.

        46.     Plaintiff has PTSD and Bipolar Disorder, and his disabilities substantially limit

 major life activities, and, therefore, he is considered to be an individual with a disability under

 Section 504. Plaintiff is also qualified under Section 504 because he meets the essential

 eligibility requirements for Defendants’ services at all times material hereto.

        47.     In Count II, Plaintiff alleges Defendants discriminated against people with

 disabilities in violation of Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, which

 provides, in relevant part:

        No otherwise qualified individual with a disability in the United States, as
        defined in Section 705 (20) of this title, shall, solely by reason of his or her
        disability, be excluded from the participation in, be denied the benefits of, or be
        subjected to discrimination under any program or activity receiving Federal
        financial assistance.

        48.     Defendants are recipients of federal financial assistance, and, therefore, subject to

 the requirements of Section 504 of the Rehabilitation Act, 29 U.S.C. § 794. Defendants have

 discriminated against Plaintiff on the basis of his disability in violation of 29 U.S.C. § 794 and

 its implementing regulations as more fully described in Count One. Such discrimination

 includes, but is not limited to, failure to: modify policies and procedures to prevent

 discriminatory exclusion from and or denial of services to people with service animals.

        49.     Defendants’ actions were intentional and violated the rights of the Plaintiff by

 their refusal to reasonably accommodate Plaintiff, even after Defendants were put on notice of

 their obligations to abate such discriminatory actions.



                                                                                                    9
Case 8:19-cv-03176-WFJ-AEP Document 1 Filed 12/27/19 Page 10 of 11 PageID 10




           50.     As a result of Defendants’ actions described above, Plaintiff has suffered

   embarrassment, emotional distress, and deprivation of his rights to non-discrimination on the

   basis of his disability. Defendants, Pasco County Tax Collector’s Office and Mike Fasano, in his

   official capacity as Tax Collector, acted intentionally and maliciously to damage the rights and

   dignity of Plaintiff.

           51.     Mr. Bordeaux is still in need of fishing license, has a history going to PCTC, and

   shall return for his fishing license and other county assistance.

           WHEREFORE, Plaintiff requests the relief set forth below.

                                       RELIEF REQUESTED

           WHEREFORE, Plaintiff requests the following relief:

           A.      The Court assume jurisdiction;

           B.      The Court enter a declaratory judgment that the actions of Defendants, Pasco

                   County Tax Collector’s Office and Mike Fasano, in his official capacity, as Tax

                   Collector, described in this Complaint be in violation of the ADA, and Section

                   504 of the Rehabilitation Act;

           C.      Enter a permanent injunction for the Plaintiff enjoining Defendants, their

                   successors, agents and employees, and all other persons in concert therewith,

                   from taking or continuing any action which has the purpose or effect of

                   discriminating against the Plaintiff on the basis of failing to provide

                   accommodations and thereby provide services in violation of the ADA and

                   Section 504 of the Rehabilitation Act;




                                                                                                  10
Case 8:19-cv-03176-WFJ-AEP Document 1 Filed 12/27/19 Page 11 of 11 PageID 11




         D.     Award monetary damages to Mr. Bordeaux for his degradation, mistreatment, and

                humiliation as a result of Defendants’ discriminatory actions in violation of Title

                II of the ADA;

         E.     Award monetary damages to Mr. Bordeaux for his degradation, mistreatment, and

                loss of dignity as a result Defendants’ discriminatory actions in violation of

                Section 504 of the Rehabilitation Act;

         F.     Award reasonable attorney’s fees, expenses, and costs of suit; and

         G.     Grant such other relief as the Court may deem equitable and just under the

                circumstances.


                                       JURY DEMAND

         Plaintiff demands trial by jury on all issues which can be heard by a jury.

   Date: December 27, 2019.

                                               Respectfully submitted,
                                               Morgan & Morgan

                                               /s/ Sharon Caserta
                                               Sharon Caserta, Esq.
                                               Florida Bar No.: 0023117
                                               Morgan & Morgan
                                               Deaf /Disability Rights
                                               76 South Laura Street, Suite 1100
                                               Jacksonville, FL 32202
                                               (904) 361-0078 (Voice)
                                               (904) 245-1121 (Videophone)
                                               (904) 361-4305 (Facsimile)
                                               scaserta@forthepeople.com
                                               Trial Counsel for Plaintiff




                                                                                                11
